Rothrock, J.
i. practice in coiu-t“Pre™ifi. jiiflge?1 tual — The amount in controversy in this action, as shown by the pleadings, is less than one hundred dollars, The action was brought and tried before a justice °f the peace, and upon appeal to the Circuit Court was tried by a jury, and a verdict and'judgment rendered for the plaintiffs. Defendants appeal.
Section 3173 of the Code provides that “no appeal shall be taken in any cause, in which the amount in controversy between the parties, as shown by the pleadings, does not ■exceed one hundred dollars, unless the trial judge shall certify that such cause involves a determination of a question of law, upon which it is desirable to have the opinion of the Supreme Court. * * * *”
The object of this statute was to prevent appeals in trivial .and unimportant cases, but it did not have the desired effect. Many appeals were taken to this court in this class of cases where no question of law was involved, or if there was such ■question it was such as had been determined by this court. It was the practice of the trial judges to give a certificate in general terms in the language of the statute. To enable the lower court and this court to enforce this statute a rule of this court was made requiring the certificate to .point out and designate what question of law was involved upon which it was desirable to have a decision.
In the case at bar no question of law was designated nor pointed out by the certificate, and we, therefore, cannot entertain the appeal.
Appeal dismissed.